Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/3/2020.  Claims 13,18-20,24,34,35,37 are amended.  Claims 13-14,16,18-20,24-52 are pending.
Claim Rejections - 35 USC § 103
Claims 13-14,16,18-20 and 24-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky et al ( 2006/0210673) in view of the Dow Literature on Ethocel.
For claims 20,34-47,49,  Petrofsky et al disclose a baked dough  and a method of making the dough.  The dough comprises .05-20% ethylcellulose, water, flour and .05-20% surfactant which includes corn oil, coconut oil, soybean oil, sunflower seed oil monoglycerides, hydrogenated vegetable oil etc and mixture thereof.. and hydrocolloid.  The hydrocolloids added includes milk by products, gums etc..   For claims 13,16, 18-19, 24-33, Petrofsky et al disclose preparing the dough and baking in a microwave oven and in thermal ovens.  With respect to the method claims, the preamble citation of “  for reducing oil migration in a baked product” does not limit the claim because the body of the claim does not depend on the preamble for completeness.   The body of the claims recite the steps of preparing a dough and baking the dough; these steps are disclosed in Petrofsky et al.  As to the property of oil migration being reduced compared to a baked dough product without the ethyl cellulose in claim 13, Petrofsky disclose a method of making the same product containing ethyl cellulose; thus, it is obvious the product possesses the same property in absence of evidence showing otherwise.  Petrofsky discloses the steps of preparing a dough containing the ingredients as claimed and baking the dough which meet the claimed steps.  The range of ethylcellulose falls within the ranges claimed.  For claim 50, Petrofsky discloses leavening agent such as compressed yeast, sodium bicarbonate and baking powder and the amounts fall within the range claimed  ( see paragraphs 0006,0010,0011,0016,0030, 0034)

	Petrofsky does not disclose the property of ethyl cellulose as in claims 1,20, the feature of claim 14, the amount of sugar as in claims 47,48  and the temperature as in claims 50-52.
	The literature discloses that Ethocel ethyl cellulose polymers are colorless, odorless, tasteless and non-caloric.  They have outstanding chemical and physical properties.  These properties make them useful in many applications, including food.  The polymer is practically insoluble in water. Ethocel polymers are also produced and marketed in a number of different viscosities.  The viscosities can vary from 3 cP to 385 cP as shown in Table 2.  The viscosity is measured at 5% solution in 80% toluene and 20% ethanol at 25 degrees C.  Ethocel is in the form of white powder.  ( see pages 4-8)
	Petrofsky discloses to add cellulose compound including ethylcellulose.  Petrofsky teaches commercial available product can be used.  For instance, when methylcellulose is used, commercially available product such as  Methocel can be used.  Thus,  it would have been obvious to one skilled in the art to use commercially available ethyl cellulose such as Ethocel disclosed in the Dow Literature when ethyl cellulose is used.  It would have been an obvious matter of preference to select any viscosities as Ethocel is available in varying viscosities.  Ethocel is available as powder which is a solid particulate.  Since the polymer is used in dough product, it would have been readily apparent to add the powder to the dough or to the ingredients making up the dough.  This would have been readily obvious to one skilled in the art.  The claimed solubility of less than 1g/liter includes 0 and thus would encompass .
Claims 13-14, 16, 18-20,24-52  are rejected under 35 U.S.C. 103 as being unpatentable over  Watts et al ( 2010/0303987) in view of Davis et al ( 6620450) and the literature on “ Ethocel”
Watts et al disclose a baked dough and method of making it.  The cooked dough is a cookie or cake.  The method comprises the steps of preparing a dough comprising 20-55% flour,25-40% sugar,2-20% fat,0-10% egg,5-30% water, leavening agent and hydrophobin and baking the dough to form the cookie or cake.  The fats/oils used include sunflower oil, olive oil, soybean oil, rapeseed oil etc..  Additives including stabilizers is added.  The dough is baked at 170 degree C. ( see abstract, paragraphs 0027,0029,0038,0039)
Watts et al do not disclose adding ethylcellulose , the amounts and the property as in claims 13,14,16,18-20, the amounts of ethylcellulose as in claims 24-26,34-39, the amount of leavening as in claim 47.
Davis et al teach a method to make baked goods including cookies.  They teach to add stabilizer to improve processing and product properties.  The stabilizer used includes ethylcellulose and the stabilizer is used in amount of about 0-2%.  ( see col. 7 lines 28-40).
The literature discloses that Ethocel ethyl cellulose polymers are colorless, odorless, tasteless and non-caloric.  They have outstanding chemical and physical properties.  These properties make them useful in many applications, including food.  The polymer is practically insoluble in water. Ethocel polymers are also produced and marketed in a number of different viscosities.  The viscosities can vary 
Watts discloses to add  oil such as  rapeseed oil, soybean oil, sunflower oil which are the same as those disclosed in the instant specification and the amounts fall within the ranges claimed, it is inherent the oil  will have the same characteristic cited in claims 13,20 , the saturated fatty acid and polyunsaturated fatty acids and saturated fat as in claims 27-33,41-46
Watts et al teach to add stabilizer; it would have been obvious to one skilled in the art to add ethylcellulose as the stabilizer as taught by Davis et al to obtain the well- known benefits such as improved processing and product properties.  It would have been obvious to follow the guideline in Davis et al for the amount. For instance, Davis et al disclose about 0-2% of ethylcellulose can be used.  With respect to the amounts such as 2.5, 3.66 and about 4.76, Davis discloses the amount of stabilizer can vary widely; thus, it would have been obvious to one skilled in the art to increase the amount a little over 2% as an obvious matter choice.   Generally, difference in concentration does not support patentability in absence of showing of unexpected result or criticality.  Watts et al in view of Davis et al disclose the steps of preparing a dough and adding ethycellulose.  With respect to the recitation “ for reducing oil migration in a baked dough product” in claim 13, the limitation is in the preamble which does not limit the claim because the claim do not depend on the preamble for completeness.  The  claims recite the steps of preparing a dough and baking the dough; Watts et al disclose such steps and Watts in view of Davis disclose the addition of ethylcellulose.  As to the property of oil migration being reduced compared to a baked dough product without the ethyl cellulose, Watts in view of Davis disclose a method of making the same product containing ethyl cellulose; thus, it is inherent the product possesses the same property in absence of evidence showing otherwise.  The claim recites the steps of preparing the dough and baking the dough which are disclosed in Watts.  Davis discloses to add cellulose compound including ethylcellulose as stabilizer.  Davis teaches commercial available product can be . 
Response to Arguments
Applicant's arguments filed 8/27/20 have been fully considered but they are not persuasive.
In the response, applicant argues that the claims require the use of ethyl cellulose with a specific viscosity range and water solubility.  Applicant states the ethyl cellulose in the instant claims is not significantly soluble in water; the specific ethyl cellulose Ethocel is likewise water-insoluble.  This is the opposite of the methylcellulose compound used in Petrofsky.  This argument is not persuasive.  The Ethocel  and claimed ethyl cellulose might be opposite the methylcellulose compound disclosed in Petrofsky but Petrofsky does not disclose just methylcellulose.  Petrofsky explicitly discloses that the methylcellulose compounds that may be used include ethyl cellulose.   Petrofsky discloses to use ethyl cellulose.  Petrofsky discloses to add cellulose compound including ethylcellulose.  Petrofsky teaches commercial available product can be used.  For instance, when methylcellulose is used, commercially available product such as  Methocel can be used.  Thus,  it would have been obvious to one skilled in the art to use commercially available ethyl cellulose such as Ethocel disclosed in the Dow Literature when ethyl cellulose is used.  It would have been an obvious matter of preference to select any viscosities as Ethocel is available in varying viscosities.  Applicant further argues that it would not have been obvious to one skilled in the art to have selected the particular sub-range of viscosity that is claimed from the full 
case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990) “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  It would have been an obvious matter of preference to select any particular viscosity depending on the viscous intensity desired.  The Petrofsky disclosure is not limited to methylcellulose.  Ethyl cellulose is explicitly disclosed and recited in claims 10 and 16. 	
With respect to the rejection over Watts in view of Davis and the literature on Ethocel, applicant argues there is no disclosure of an amount of  2.5% to about 20%. This is greater than the amount of 0-2% in Davis.  This argument is not persuasive.  Davis discloses about 0- 2% which means the amount can be a little over 2%.   Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985).  About 2% is very closed to 2.5% in the same type of product.  Thus, any property resulting from adding 2.5% ethylcellulose would also be expected in product containing about 2%. Applicant further argues that the ethyl cellulose in the instant claims is not used as a stabilizer.  It is not necessary to show using an ingredient for the same reason as disclosed in the instant specification.  It is only needed to show how using such ingredient would have been obvious even if it is for a different reason.  The modification of Watts by the addition of ethyl cellulose does arrive at the claimed dough.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIEN T TRAN/              Primary Examiner, Art Unit 1793